EXHIBIT 99.1 FOR IMMEDIATE RELEASE Concurrent Computer Corporation Announces First Quarter Fiscal Year 2008 Financial Results Positive Earnings of $.02 per Share and Stronger Balance Sheet ATLANTA, Georgia, October 26, 2007 –Concurrent (Nasdaq: CCUR), a worldwide leader of on-demand technology and real-time computing technology, today announced its results for the first quarter of its fiscal year ended June 30, 2008. In the first quarter of fiscal 2008, company-wide revenue aggregated $16.3 million compared to $21.1 million in the fourth quarter of fiscal 2007, a decrease of 23%.Revenue from Concurrent’s on-demand product line totaled $10.0 million for the first quarter of fiscal 2008 compared to $14.0 million in the fourth quarter of fiscal 2007, a decrease of 29%.Revenue from the Company’s real-time product line totaled $6.3 million for the first quarter of fiscal 2008 compared to $7.1 million in the fourth quarter of fiscal 2007, a decrease of 12%.The variability in quarter to quarter revenue is due to the timing of large customer orders within each fiscal year. Net income in the first quarter of fiscal 2008 was $1.7 million, or earnings of $0.02 per basic and diluted share, compared to a net loss of ($712,000), or a loss of ($0.01) per basic and diluted share, in the fourth quarter of fiscal 2007.Consolidated gross margins for the first quarter of fiscal 2008 were 53% compared to 48% in the fourth quarter of fiscal 2007.The gross margins increased primarily due to additional installation service revenue recorded in the current quarter and severance charges recorded to service cost of sales in the prior quarter.Net income was positively impacted by $1.9 million and $1.4 million from the Vicor settlement and the patent settlement with C-COR, respectively. Cash at September 30, 2007 totaled $26.1 million compared to $20.4 million at the end of fiscal year 2007, an increase of $5.7.Cash was positively impacted by $3.3 million from the Vicor settlement and the patent settlement with C-COR discussed above.The balance of $2.4 million of additional cash growth came primarily from operations. “Operationally we are doing very well as evidenced by the generation of cash flow from operations over the past twelve months, excluding the legal settlements.The legal settlements gave a nice additional boost to our cash balance,” said Gary Trimm, Concurrent president and chief executive officer.He added, “We believe our business fundamentals are sound.We have effectively managed costs and expenses, generating improved margins and a lower breakeven point.We also believe our product portfolio and service offerings are ahead of our competition and we are winning the majority of competitive projects.Revenue growth is our top priority and we are investing in marketing, sales and business development activities as part of our effort to make that happen.In VOD, we expect a robust market in 2008 as operators address the need for time shifted video, more HD Content, and advanced advertising, all driving stream counts and reporting requirements to higher levels.In real-time, we believe we have an improved financial model and the project pipeline is beginning to grow.While our quarter to quarter revenues will likely remain highly variable, we expect the last half of fiscal 2008 to be strong, resulting in improved overall results.” For More Information Contact: Concurrent • Kirk Somers • Executive Vice President • (678) 258-4000 Concurrent Computer Corporation will hold a conference call to discuss these results on Friday, October 26, 2007 at 10:00 a.m. E.D.T., which will be broadcast live over the Internet on the company’s web page at www.ccur.com, Investor Relations page. About Concurrent Concurrent (NASDAQ: CCUR) is a leading provider of high-performance, real-time Linux software and solutions for commercial and government markets.For 40 years Concurrent’s best-of-breed products have enabled a range of time-critical solutions including: modeling and simulation, high speed data acquisition, visual imaging, low latency transaction processing and on-demand television.Concurrent’s on-demand television applications are utilized by major service providers in the cable and IPTV industries to deliver video-on-demand (VOD) and, through subsidiary company Everstream, measure the effectiveness of interactive television.Concurrent is a global company with regional offices in North America, Europe, Asia and Australia, and has products actively deployed in more than 24 countries.Concurrent’s products and services are recognized for being uniquely flexible, comprehensive, robust and reliable.For more information, please visit www.ccur.com. Certain statements made or incorporated by reference in this release may constitute “forward-looking statements” within the meaning of the federal securities laws.Statements regarding future events and developments and our future performance, as well as our expectations, beliefs, plans, estimates, or projections relating to the future, are forward-looking statements within the meaning of these laws.Examples of forward looking statements in this press release include, without limitation, our expectation with regard to the market for our VOD and real time products in 2008 and our fiscal year 2008 results.All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected. For More Information Contact: Concurrent • Kirk Somers • Executive Vice President • (678) 258-4000 The risks and uncertainties which could affect our financial condition or results of operations include, without limitation: our ability to keep our customers satisfied;delays or cancellations of customer orders; changes in product demand; economic conditions; our ability to satisfy the financial covenants in the credit agreement; various inventory risks due to changes in market conditions; uncertainties relating to the development and ownership of intellectual property; uncertainties relating to our ability and the ability of other companies to enforce their intellectual property rights; the pricing and availability of equipment, materials and inventories; the concentration of our customers; failure to effectively manage change; delays in testing and introductions of new products; rapid technology changes; system errors or failures; reliance on a limited number of suppliers; uncertainties associated with international business activities, including foreign regulations, trade controls, taxes, and currency fluctuations; the impact of competition on the pricing of on-demand products; failure to effectively service the installed base; the entry of new well-capitalized competitors into our markets; the success of new on-demand and real-time products; the availability of Linux software in light of issues raised by SCO Group; capital spending patterns by a limited customer base; privacy issues regarding data collection; the success of our relationship with Alcatel and Novell; and the availability of debt or equity financing to support our liquidity needs if cash flow does not improve. Other important risk factors are discussed in our Form 10-K filed with the Securities and Exchange Commission (the SEC) on August 31, 2007 and may be discussed in subsequent filings with the SEC. The risk factors discussed in such Form 10-K under the heading “Risk Factors” are specifically incorporated by reference in this press release.Our forward-looking statements are based on current expectations and speak only as of the date of such statements. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information, or otherwise. Concurrent Computer Corporation, its logo and Everstream and it’s logo are registered trademarks of Concurrent Computer Corporation. All other Concurrent product names are trademarks of Concurrent while all other product names are trademarks or registered trademarks of their respective owners.Linux® is used pursuant to a sublicense from the Linux Mark Institute. # # # Note to Editors: For additional company or product information from Concurrent, please contact Concurrent, 4375 River Green Parkway, Suite 100, Duluth, GA30096. Call toll free in the U.S. and Canada at (877) 978-7363, fax (678) 258-4199.Readers can also access information through the company's Web site at www.ccur.com. For More Information Contact: Concurrent • Kirk Somers • Executive Vice President • (678) 258-4000 Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands Except Per Share Data) Three Months Ended September 30, 2007 2006 Revenues: Product $ 9,768 $ 9,332 Service 6,487 5,449 Total revenues 16,255 14,781 Cost of sales: Product 5,053 5,188 Service 2,647 2,639 Total cost of sales 7,700 7,827 Gross margin 8,555 6,954 Operating expenses: Sales and marketing 3,793 4,313 Research and development 4,212 4,652 General and administrative 2,347 2,743 Total operating expenses 10,352 11,708 Operating income (1,797 ) (4,754 ) Other income (expense) - net 3,595 120 Income (loss) before income taxes 1,798 (4,634 ) Provision (benefit) for income taxes 54 218 Net income (loss) $ 1,744 $ (4,852 ) Basic net income (loss) per share $ 0.02 $ (0.07 ) Diluted net income (loss) per share $ 0.02 $ (0.07 ) Basic weighted average shares outstanding 82,926 71,535 Diluted weighted average shares outstanding 83,106 71,535 Concurrent Computer Corporation Condensed Consolidated Balance Sheets (In Thousands) September30, June 30, 2007 2007 (unaudited) ASSETS Cash and cash equivalents $ 26,085 $ 20,416 Trade accounts receivable, net 15,674 20,987 Inventories 3,271 3,457 Prepaid expenses and other current assets 1,255 934 Total current assets 46,285 45,794 Property, plant and equipment, net 3,730 4,303 Intangible assets, net 7,427 7,699 Goodwill 15,560 15,560 Other long-term assets 764 777 Total assets $ 73,766 $ 74,133 LIABILITIES Accounts payable and accrued expenses $ 12,506 $ 15,566 Deferred revenue 8,656 7,996 Total current liabilities 21,162 23,562 Long-term deferred revenue 1,081 1,053 Revolving bank line of credit 686 1,077 Other long-term liabilities 2,328 1,846 Total liabilities 25,257 27,538 STOCKHOLDERS' EQUITY Common stock 830 829 Additional paid-in capital 202,978 202,819 Accumulated deficit (156,303 ) (157,971 ) Treasury stock, at cost (31 ) (3 ) Accumulated other comprehensive income 1,035 921 Total stockholders' equity 48,509 46,595 Total liabilities and stockholders' equity $ 73,766 $ 74,133
